                                                               of FILED
       Case 4:20-mj-00199-PSH Document 5 Filed 09/15/20 Page 1U.S. 1• !STRICT COURT
                                                               EASTERN DISTRICT ARKANSAS


                                                    SEP I 5 2020
               IN THE UNITED STATES DISTRICT COUR!li~ERK
                   EASTERN DISTRICT OF ARKANSAS By:               '
                        ' CENTRAL DIVISION                       DEP CLERK



UNITED STATES OF AMERICA



v.                                         NO. 4:20-mj-00199 PSH

MUJERA BENJAMIN LUNGAHO

                      TEMPORARY ORDER OF DETENTION

      The defendant appeared with counsel on September 14, 2020 for an initial

appearance on a criminal complaint. The United States moved for detention, and

counsel for defendant requested a bond hearing. Defendant is temporarily

remanded to the custody of the United States Marshal Service pending a bond

hearing being held.
                               / r./L--,
      IT IS SO ORDERED this}4fl1 day of September, 2020.




                                       UNITED STATES MAGISTRATE JUDGE
